JOHNSON, Acting Chief Judge.
Appellant seeks reversal of his conviction, entered pursuant to a plea of nolo contendere, of possession of cocaine for which he received a sentence of 18 months. Specifically, it is contended that the trial court erred in denying his motion to suppress evidence.
We have carefully considered the record on appeal and the briefs submitted by the parties, and we cannot agree that the evidence sought to be suppressed herein was the result of an illegal search and seizure. The evidence is clear that a university police officer was inspecting or examining, as a result of curiosity, the bicycle which was in his lawful custody (having been found after a report that it had been stolen had been filed) and that the packet of cocaine accidentally fell into the plain view of said officer during such inspection. The officer was not conducting a search of any kind when he discovered the contraband.
Accordingly, we find no error in the trial court’s denial of appellant’s motion to suppress, and the judgment and sentence appealed herein is affirmed.
BOYER and MILLS, JJ., concur.